Exhibit (a)(8) DWS VARIABLE SERIES II Amended and Restated Establishment and Designation of Series and Classes of Shares of Beneficial Interest, Without Par Value WHEREAS, the Trustees of DWS Variable Series II (the “Trust”), acting pursuant to the Trust’s Amended and Restated Declaration of Trust (the “Declaration”), dated June 2, 2008, as amended, had previously established and designated one or more series of shares of beneficial interest in the Trust (each, a “Series” composed of “Shares”) pursuant to one or more designations of series (the “Prior Series Designations”) and had previously established and designated one or more classes of Shares (each, a “Class”) for some or all of the Series pursuant to one or more designations of classes (the “Prior Class Designations,” such Prior Series Designations and Prior Class Designations referred to herein collectively as the “Prior Designations”); WHEREAS, the Trustees of the Trust, effective February 5, 2010, amended and restated the Trust’s Prior Designations in a filing submitted on February 8, 2010 with the Commonwealth of Massachusetts, the terms of the amended and restated designation to supersede any terms set forth in the Prior Designations; WHEREAS, pursuant to Article VIII, Section 8.2, of the Declaration, the Trustees, at a meeting held on November 19, 2010, authorized the termination of the Series of Shares designated as “DWS Conservative Allocation VIP,” to be effective on January 19, 2011; WHEREAS, pursuant to Article VIII, Section 8.2, of the Declaration, the Trustees, at a meeting held on November 19, 2010, authorized the termination of the Series of Shares designated as “DWS Growth Allocation VIP,” to be effective on January 19, 2011; and WHEREAS, pursuant to Article VIII, Section 8.2, of the Declaration, the Trustees, at a meeting held on November 19, 2010, authorized the termination of the Series of Shares designated as “DWS Moderate Allocation VIP,” to be effective on January 19, 2011. NOW THEREFORE, pursuant to Article VIII, Section 8.3 of the Declaration, the Trustees of the Trust, effective on January 19, 2011, hereby amend and restate the Trust’s Prior Designations, the terms of which to supersede any terms set forth in the Prior Designations: 1.The following Series of Shares and Classes thereof are established and designated, the Shares, without par value, of such Series and Classes to be subject to the terms of, and entitled to all the rights and preferences accorded to Shares of a Series, and, if applicable, a Class under, the Declaration and this amended and restated designation: DWS Alternative Asset Allocation Plus VIPClass A Class B DWS Balanced VIP Class A DWS Blue Chip VIPClass A Class B DWS Core Fixed Income VIPClass A DWS Diversified International Equity VIPClass A DWS Dreman Small Mid Cap Value VIPClass A Class B DWS Global Thematic VIP Class A Class B DWS Government & Agency Securities VIPClass A Class B DWS High Income VIPClass A Class B DWS Large Cap Value VIPClass A Class B DWS Mid Cap Growth VIP Class A DWS Money Market VIPClass A DWS Small Cap Growth VIPClass A DWS Strategic Income VIPClass A DWS Strategic Value VIPClass A Class B DWS Technology VIPClass A Class B DWS Turner Mid Cap Growth VIPClass A 2.For Shares of a Class of a Series, the relative rights and preferences of such Class shall be as determined by the Trustees of the Trust from time to time in accordance with the Declaration and set forth in the Trust’s Multi-Distribution System Plan adopted pursuant to Rule 18f-3 under the Investment Company Act of 1940, as amended, as such Plan may be amended from time to time, or as otherwise required by applicable law.The Shares of a Class of a Series shall have such other terms, features and qualifications as may be determined by the Trustees of the Trust from time to time in accordance with the Declaration and set forth in the current prospectus and statement of additional information of the Series relating to such Class, contained in the Trust’s registration statement under the Securities Act of 1933, as amended, as such prospectus or statement of additional information may be further supplemented from time to time. 3.The designation of the Series and Classes hereby shall not impair the power of the Trustees from time to time to designate additional Series and Classes of Shares of the Trust. [The rest of this page is intentionally blank] IN WITNESS WHEREOF, the undersigned, being a majority of the Trustees of the Trust, have executed this instrument as of this 12th day of January 2011. /s/John W. Ballantine /s/Henry P. Becton, Jr. John W. Ballantine, Trustee Henry P. Becton, Jr., Trustee /s/Dawn-Marie Driscoll /s/Keith R. Fox Dawn-Marie Driscoll, Trustee Keith R. Fox, Trustee /s/Paul K. Freeman /s/Kenneth C. Froewiss Paul K. Freeman, Trustee Kenneth C. Froewiss, Trustee /s/Ingo Gefeke /s/Richard J. Herring Ingo Gefeke, Trustee Richard J. Herring, Trustee /s/William McClayton /s/Rebecca W. Rimel William McClayton, Trustee Rebecca W. Rimel, Trustee /s/William N. Searcy, Jr. /s/Jean Gleason Stromberg William N. Searcy, Jr., Trustee Jean Gleason Stromberg, Trustee /s/Robert H. Wadsworth Robert H. Wadsworth, Trustee
